884 A.2d 1026 (2005)
276 Conn. 901
STATEWIDE GRIEVANCE COMMITTEE
v.
Nancy BURTON.
Supreme Court of Connecticut.
Decided September 28, 2005.
Nancy Burton, pro se, in support of the petition.
Michael P. Bowler, statewide bar counsel, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 88 Conn.App. 523, 871 A.2d 380 (2005), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court had subject matter *1027 jurisdiction over the plaintiff's presentment complaint?"
The Supreme Court docket number is SC 17510.